DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 08/25/2022. Claims 7-8 were previously canceled. With this amendment, claims 2, 4, 6, 10, and 12 have also been canceled, and new claim 14 has been added. Claims 1, 3, 5, 9, 11, and 13-14 are currently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/25/2022 is being considered by the examiner. Mizoguchi et al. (JP 2002-308190 A) has also been considered, as it appears that applicant intended to include this document on the IDS instead of Asai et al. (JP 2002-308130 A).
Response to Amendment
The amendment filed 08/25/2022 has been entered. Applicant’s amendments to the claims have overcome the rejections of the claims under 35 U.S.C. § 112(b) set forth in the non-final Office action mailed 06/01/2022. Accordingly, these rejections have been withdrawn. Further, in light of applicant’s amendments to the claims, the limitations which were previously performed by “a route candidate generator” and “an optimal route generator” are no longer interpreted as invoking 35 U.S.C. § 112(f).
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered.
On pages 10-13 of the remarks, applicant has argued that the rejections of the claims under 35 § U.S.C. 103 should be withdrawn because the prior art does not teach all of the limitations of independent claims 1 and 13 as amended. The examiner respectfully disagrees, because the combination of Sawhill, Haissig, and Trim teaches the limitations of claims 1 and 13; the reasoning is explained in detail in the section of claim rejections under 35 § U.S.C. 103. If applicant maintains that the claims are not taught by the prior art, the examiner respectfully suggests submitting more detailed arguments addressing specific limitations of the claims.
Claim Objections
Claims 3, 9, and 13 are objected to because of the following informalities:
In the second line of claim 3, “one or more processor are configured” should be changed to “one or more processors are configured.”
In the last three lines of claim 3, “when first craft reaches the predetermined first or second position” should be changed to “when the first craft reaches the predetermined first or second position.”
In the fifth line of claim 9, “the plurality of second route candidate” should be changed to “the plurality of second route candidates.”
In the beginning of claim 13, “An optimal-route generating comprising: circuitry” should be changed to “An optimal-route generating system comprising: circuitry.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is:
“a flight mechanism of the first craft controls the first craft” (claim 1).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (¶ 27: “In the aircraft 100, the flight controller 110 controls the flight mechanism 120, including an engine and various types of actuators, based on input information from various sensors and from a maneuvering operation”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill et al. (US 2012/0191333 A1), hereinafter Sawhill, in view of Haissig et al. (US 2005/0165516 A1), hereinafter Haissig, and further in view of Trim et al. (US 2020/0175881 A1), hereinafter Trim.
Regarding claim 1:
		Sawhill discloses the following limitations:
“An optimal-route generating system comprising: one or more processors; and one or more storage media storing programs that, when executed by the one or more processors, cause the one or more processors to” perform a method. (See at least Sawhill ¶¶ 103-105, which disclose a system and method of generating “optimum as well as optional (sub-optimum) choices of routing, altitude, and speed” for an aircraft fleet, where the system contains a central processing unit, a system memory, and computer-readable media.)
“generate an optimal route for a first craft to travel from a current position of the first craft to a predetermined position relative to a target position of a target.” (See at least Sawhill ¶¶ 125, 256, and 267: “These trajectories may be produced to satisfy multiple constraints, including customer-required destination time-of-arrival, minimized time-of-flight, optimized fuel burn (and carbon), and optimum Direct Operating Cost (DOC). These trajectories may be de-conflicted within an operator's fleet and the available regional air traffic flow data,” where de-conflicting the trajectories can result in them being “deformed to enforce minimum separation.” FIG. 4 reproduced below illustrates how this allows a first aircraft to travel to a series of predetermined positions relative to a second target aircraft.)

    PNG
    media_image1.png
    330
    496
    media_image1.png
    Greyscale

“wherein the one or more processors is further configured to: predict i) a first target position of the target after a first time period elapses from a current time and ii) a second target position of the target after a second time period elapses from the current time, the first time period being shorter than the second time period.” (See at least Sawhill ¶¶ 236-237 and FIGS. 8-9 reproduced below, which disclose the prediction of two trajectories that each contain predicted position points at several points in time. One trajectory is for a first aircraft and one trajectory is for another aircraft which corresponds to the claimed “target.”)

    PNG
    media_image2.png
    511
    547
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    526
    557
    media_image3.png
    Greyscale

“generate a plurality of first route candidates based on i) the current position of the first craft, ii) a current speed of the first craft, and iii) a plurality of first acceleration values… and wherein the plurality of first route candidates are respectively generated based on the plurality of first acceleration values” (See at least Sawhill ¶¶ 82-84: “The problem of continuous airspace replanning and deconfliction may be represented formulaically as follows… A trajectory T(X(t,τ); t, τ), Xεℝ 3 is a continuous one-dimensional curve of finite length embedded in five-dimensional space-time characterized by three spatial dimensions and two time dimensions T:(ℝ 3⨂T⨂T)→ℝ. Position along a trajectory is parameterized by t and the current state of all trajectories (see Def. 2) is parameterized by τ.” This disclosure teaches to generate the first route candidates based on the current position of the aircraft.
Further, the pseudocode table in Sawhill ¶ 102 discloses to “compute vector between desired and current velocity,” which teaches to generate the first route candidates based on the current speed of the aircraft.
Also see Sawhill ¶ 200, which discloses that “Rather, than wholesale moving Control Points to these Target Points, the Control Points are instead moved toward the target goals incrementally. More precisely, these forces act to change the acceleration of a Control Point in some specified direction… Hence the Control Points move in carefully coordinated ways, bottom up from the forces applied, thus deforming the trajectories toward the macro goals of separation and efficient flyable flight paths.” This teaches the generation of a plurality of route candidates based on a plurality of acceleration values as claimed.)
“generate a plurality of second route candidates based on i) the current position of the first craft, ii) the current speed of the first craft, and iii) a plurality of second acceleration values… and wherein the plurality of second route candidates are respectively generated based on the plurality of second acceleration values.” (See at least Sawhill ¶¶ 82-84 and 200 and the pseudocode table in Sawhill ¶ 102; as explained regarding the previous limitation, Sawhill teaches to generate route candidates based on the current position and speed of the aircraft and based on a plurality of acceleration values. It would have been obvious to repeat this generation step for a second plurality of route candidates, as Sawhill ¶ 44 further discloses that “Many candidate Paths can be considered at once, simultaneously.”)
“wherein the plurality of first route candidates and the plurality of second route candidates, from which the optimal route is selected, do not deviate from a predetermined limitation and avoid colliding with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35-36, 212, and 230-232, which disclose using cost functions to “quantify issues like separation, fuel consumption, and punctuality” to choose an optimized path. These paragraphs further disclose that a “trajectory manager 582 identifies pairs of conflicting trajectories by determining the separation distance between the trajectory of an aircraft and the trajectories of the other aircraft within the airspace. If the separation distance between the trajectory of an aircraft and a particular trajectory of another aircraft within the airspace is less than a predetermined separation minima associated with the airspace model, the trajectory manager 582 identifies the two trajectories as conflicting.” The disclosed “predetermined separation minima” and “another aircraft” correspond to the recited “predetermined limitation” and the “target,” respectively.)
“wherein a flight mechanism of the first craft controls the first craft based on the generated optimal route.” (See at least Sawhill ¶¶ 197-200, which disclose that “Over the course of its Flight Time an aircraft might fly parts of many dynamically replanned trajectories,” where modifying the trajectories involves the generation of “Control Points.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the route avoiding “colliding with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use the phrase “either one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Sawhill, but are taught by Haissig:
“wherein each first route candidate of the plurality of first route candidates extends from the current position of the first craft to a first predetermined position relative to the first target position of the target.” (See at least Haissig ¶ 17, which disclose a method that involves “acquiring a commanded acceleration; and, determining guidance corrections for the vehicle based on the vehicle acceleration input and the commanded acceleration, wherein the guidance corrections indicate guidance corrections required to maintain the vehicle in the vehicle formation and to respond to the commanded acceleration.” This disclosure of generating the trajectory while maintaining the vehicle in its formation teaches the generation of a route extending to a predetermined position relative to a position of the target as claimed.)
“wherein each second route candidate of the plurality of second route candidates extends from the current position of the first craft to a second predetermined position relative to the second target position of the target.” (See at least Haissig ¶ 17; as explained regarding the limitation above, Haissig teaches to generate a vehicle trajectory such that it extends from the current vehicle position to a predetermined position relative to a target. It would have been obvious to repeat this step and apply it to second plurality of route candidates.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by maintaining a vehicle position relative to its vehicle formation while responding to commanded acceleration guidance as taught by Haissig, because this ensures that the aircraft will “maintain desired separation with the leader while simultaneously executing the commanded maneuver.” (See at least Haissig ¶ 6.)
The following limitations are not specifically disclosed by the combination of Sawhill and Haissig, but are taught by Trim:
“calculate, for each first route candidate of the plurality of first route candidates, a first total amount of work used for accelerating the first craft and a resistance loss in the first route candidate as a first evaluation value based on an evaluation function; calculate, for each second route candidate of the plurality of second route candidates, a second total amount of work used for accelerating the first craft and a resistance loss in the second route candidate as a second evaluation value based on the evaluation function.” (See at least Trim ¶¶ 64 and 79-80, which disclose to “retrieve an initial flight path for a first unmanned aerial vehicle (UAV), the initial flight path being from a geographical point A to a geographical point B; generate a projected initial energy consumption of the first UAV for completion of a flight along the initial flight path; retrieve a flight path of a second UAV; generate a projected revised energy consumption of the first UAV for completion of a flight along an altered flight path, the altered flight path being a flight path from point A to point B where the first UAV aerodynamically drafts the second UAV for at least a portion of the altered flight path.” Additionally, “the computer device 300 generates a projected initial energy consumption for the initial flight path 510 by, in part, determining an aerodynamic drag on the first UAV 110 along the initial flight path 510” and “the computer device 300 generate a projected revised energy consumption for an altered flight path (such as altered flight path 520) that includes drafting of one or more of the additional UAVs by, in part, determining an aerodynamic drag on the first UAV 110 along the altered flight path 520.” The “initial energy consumption” and “revised energy consumption” correspond to the claimed first and second total amounts of work, respectively, and the “aerodynamic drag” corresponds to the claimed “resistance loss.”)
“determine a smallest evaluation value out of the calculated first evaluation values for the plurality of first route candidates and the calculated second evaluation values for the plurality of second route candidates; select, from the plurality of first route candidates and the plurality of second route candidates, a single route candidate corresponding to the smallest evaluation value; and generate the optimal route by setting, as the optimal route, the selected single route candidate corresponding to the smallest evaluation value one of the first route candidate or the second route candidate as the optimal route.” (See at least Trim ¶¶ 64 and 79-80, which disclose to “compare the projected revised energy consumption to the projected initial energy consumption to determine which of the projected revised energy consumption and the projected initial energy consumption is lower; establish the altered flight path as a chosen flight path if the projected revised energy consumption is lower than the projected initial energy consumption; establish the initial flight path as a chosen flight path if the projected revised energy consumption is higher than the projected initial energy consumption.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Haissig by selecting a flight path based on the amount of energy required for the route candidates as taught by Trim, because this modification allows for “improving the efficiency of unmanned aerial vehicles by altering flight paths to gain an aerodynamic advantage from drafting.” (See at least Trim ¶ 1.)
Regarding claim 9:
Sawhill in combination with Haissig and Trim discloses the “optimal-route generating system according to Claim 1,” and Sawhill further discloses “wherein in response to determining that each of the plurality of first route candidates and the plurality of second route candidates deviates from the predetermined limitation, the one or more processors regenerate the plurality of first route candidates and the plurality of second route candidate by correcting either one of a position and a speed in a segment where a deviation from the predetermined limitation has occurred to either one of a predetermined position and a predetermined speed.” (See at least Sawhill ¶¶ 45, 176, and 201, which disclose that if a “separation violation” occurs, a “Control Point” can be moved to solve the conflict. “Note that both location and velocity can be affected.”)
Regarding claim 13:
		Sawhill discloses the following limitations:
“An optimal-route comprising: circuitry configured to” perform a method. (See at least Sawhill ¶¶ 103-105.)
“generate an optimal route for a first craft to travel from a current position of the first craft to a predetermined position relative to a target position of a target.” (See at least Sawhill ¶¶ 125, 256, 267, and FIG. 4.)
“wherein the circuitry is configured to: predict i) a first target position of the target after a first time period elapses from a current time and ii) a second target position of the target after a second time period elapses from the current time, the first time period being shorter than the second time period.” (See at least Sawhill ¶¶ 236-237 and FIGS. 8-9.)
“generate a plurality of first route candidates based on i) the current position of the first craft, ii) a current speed of the first craft, and iii) a plurality of first acceleration values… and wherein the plurality of first route candidates are respectively generated based on the plurality of first acceleration values.” (See at least Sawhill ¶¶ 82-84 and 200 and the pseudocode table in Sawhill ¶ 102.)
“generate a plurality of second route candidates based on i) the current position of the first craft, ii) the current speed of the first craft, and iii) a plurality of second acceleration values… and wherein the plurality of second route candidates are respectively generated based on the plurality of second acceleration values.” (See at least Sawhill ¶¶ 44, 82-84, and 200 and the pseudocode table in Sawhill ¶ 102.)
“wherein the plurality of first route candidates and the plurality of second route candidates, from which the optimal route is selected, do not deviate from a predetermined limitation and avoid colliding with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35-36, 212, and 230-232.)
“and control a flight mechanism of the first craft based on the generated optimal route.” (See at least Sawhill ¶¶ 197-200.)
Note that under the BRI of claim 13, consistent with the specification, the route avoiding “colliding with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use the phrase “either one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Sawhill, but are taught by Haissig:
“wherein each first route candidate of the plurality of first route candidates extends from the current position of the first craft to a first predetermined position relative to the first target position of the target.” (See at least Haissig ¶ 17.)
“wherein each second route candidate of the plurality of second route candidates extends from the current position of the first craft to a second predetermined position relative to the second target position of the target.” (See at least Haissig ¶ 17.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by maintaining a vehicle position relative to its vehicle formation while responding to commanded acceleration guidance as taught by Haissig, because this ensures that the aircraft will “maintain desired separation with the leader while simultaneously executing the commanded maneuver.” (See at least Haissig ¶ 6.)
The following limitations are not specifically disclosed by the combination of Sawhill and Haissig, but are taught by Trim:
“calculate, for each first route candidate of the plurality of first route candidates, a first total amount of work used for accelerating the first craft and a resistance loss in the first route candidate as a first evaluation value based on an evaluation function; calculate, for each second route candidate of the plurality of second route candidates, a second total amount of work used for accelerating the first craft and a resistance loss in the second route candidate as a second evaluation result based on the evaluation function.” (See at least Trim ¶¶ 64 and 79-80.)
“determine a smallest evaluation value out of the calculated first evaluation values for the plurality of first route candidates and the calculated second evaluation values for the plurality of second route candidates; select, from the plurality of first route candidates and the plurality of second route candidates, a single candidate corresponding to the smallest evaluation value; generate the optimal route by setting, as the optimal route, the selected single route candidate corresponding to the smallest evaluation value.” (See at least Trim ¶¶ 64 and 79-80.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Haissig by selecting a flight path based on the amount of energy required for the route candidates as taught by Trim, because this modification allows for “improving the efficiency of unmanned aerial vehicles by altering flight paths to gain an aerodynamic advantage from drafting.” (See at least Trim ¶ 1.)
Regarding claim 14:
Sawhill in view of Haissig and Trim discloses the “optimal-route generating system according to Claim 1,” and Haissig further discloses “wherein the one or more processors generates the plurality of first route candidates such that when the first craft reaches the first predetermined position relative to the first target position of the target after the elapsed first time period, the first craft travels at a same speed as the target at the first target position, and wherein the one or more processors generates the plurality of second route candidates such that when the first craft reaches the second predetermined position relative to the second target position of the target after the elapsed second time period, the first craft travels at a same speed as the target at the second target position.” (See at least Haissig ¶¶ 47, 58, and FIGS. 9A-9C reproduced below, which disclose the generation of route adjustments that end with the two aircraft returning to their original formation geometry and maintaining that formation geometry. Maintaining the formation geometry necessitates that the two aircraft travel at the same speed. The leader and follower aircraft of Haissig correspond to the claimed “first craft” and “target.” While Haissig does not explicitly disclose the performance of this limitation for a plurality of first and second route candidates, it would have been an obvious modification to repeat the trajectory generation step for multiple first and second route candidates.)

    PNG
    media_image4.png
    145
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    541
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    291
    452
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Trim by maintaining the aircraft formation geometry while responding to commanded acceleration guidance as taught by Haissig, because this ensures that the aircraft will “maintain the desired separation with the leader while simultaneously executing the commanded turn maneuver.” (See at least Haissig ¶ 6.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawhill in view of Haissig and Trim as applied to claim 1 above, and further in view of Dacre-Wright et al. (US 2018/0276999 A1), hereinafter Dacre-Wright, and Cheatham, III et al. (US 2018/0016027 A1), hereinafter Cheatham.
Regarding claim 5:
Sawhill in combination with Haissig and Trim discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein the one or more processors are configured to select, as a candidate for the optimal route, a route candidate on which a total amount of work used for accelerating the first craft… does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Dacre-Wright does teach this limitation. (See at least Dacre-Wright ¶¶ 78-79, 85, and 101-110, which disclose choosing a trajectory length for an aircraft based on an evaluation of whether the required thrust exceeds the capacities of the aircraft. This evaluation involves determining whether a trajectory length is insufficient, and then reducing the required energy and allowing for stabilization of the speed of the aircraft by changing this trajectory length to a different desired length. The required energy reads on the “total amount of work” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Haissig and Trim by choosing a trajectory length for an aircraft based on an evaluation of the required thrust as taught by Dacre-Wright, because this modification ensures that the “capacities of the aircraft” are not exceeded, and that the aircraft does not accelerate excessively. (See at least Dacre-Wright ¶ 102.)
Sawhill in combination with Haissig, Trim, and Dacre-Wright does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which… a resistance loss does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Cheatham does teach this limitation. (See at least Cheatham ¶¶ 182-184, 187, 198, 222, and 233, which disclose an aircraft system that determines a drag coefficient for the segments of a mission route, and then reconfigures the mission route if the drag coefficient and/or other mission parameters would exceed the capabilities of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Haissig, Trim, and Dacre-Wright by considering whether the drag coefficient and other mission parameters would exceed the capabilities of the aircraft when configuring the mission route as taught by Cheatham, because this modification can be used to optimize the route by analyzing a cost balance that “can involve tradeoffs between faster speed to shorten trip time (allowing more missions) at the expense of higher drag (consuming more energy).” (See at least Cheatham ¶ 222.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawhill in view of Haissig and Trim as applied to claim 1 above, and further in view of Lee et al. (US 2019/0039613 A1), hereinafter Lee.
	Regarding claim 11:
Sawhill in combination with Haissig and Trim discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein in response to determining that each of the plurality of first route candidates and the plurality of second route candidates is a route on which the first craft flying along allow the first craft to collide with another object comprising either one of the ground and the target, the one or more processors select a route candidate with a longest time to the collision.” However, Lee does teach this limitation. (See at least Lee ¶¶ 8, 44, 83, and 108, which disclose a vehicle system that selects a candidate route by “estimating, for each of the candidate routes, a collision probability of the vehicle colliding with the at least one nearby vehicle, and selecting, to be a new traveling route of the vehicle, a candidate route having a lowest collision probability, from among the candidate routes.” These paragraphs also disclose that the system “estimates the collision probability for the candidate route based on a distance between the nearby vehicle and the user vehicle along the candidate route, or a time to collision (TTC)”; therefore, selecting the route with the lowest collision probability corresponds to selecting the route with the longest time to collision. The “nearby vehicle” of Lee reads on the “target” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the route candidate colliding “with another object comprising either one of the ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Haissig and Trim by considering the time to collision in the collision probability for each candidate route as taught by Lee, because this modification helps the system to select the candidate route with the lowest probability of collision, which minimizes the risk involved with the chosen route. (See at least Lee ¶ 83.)
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662